Statement by the President
Ladies and gentlemen, before proceeding to the vote, I would like to make a brief announcement, because today we commemorate the sixth European Day for the Victims of Terrorism.
Today we pay tribute to the more than 5 000 victims in Europe and we express our solidarity with the countless people wounded, who have suffered the barbarity of terrorism.
The bomb attacks carried out in Madrid six years ago, on 11 March 2004, which killed 191 people from 17 countries, and the bombs detonated in London on 7 July 2005 can be counted among the worst acts of terrorism ever perpetrated on European soil.
Terrorism is an attack against us all: it attacks the very fabric of our democratic society.
That is why Europe will always be united in the fight against terrorism, be it separatist, religious or political.
Terrorism can never be justified, in any way and for any reason. This European day gives us the opportunity to show that no terrorist or act of terrorism will ever be able to break or destroy our faith in key values, those of fundamental human rights and democracy.
(Applause)